Case 2:19-cv-11757-TGB-MKM ECF No.5 filed 07/11/19 PagelD.47 Pageiof1
UNITED STATES DISTRICT COURT, FOR THE EASTERN DISTRICT OF MICHIGAN

STEVEN KITTLE | CASE NUMBER: 2:19-CV-11757-TGB-MKM

Plaintiff(s) - . AFFIDAVIT OF CORPORATE SERVICE
Vv. : ‘

AMERICA'S TEST KITCHEN LP

Defendant(s)

 

Zo.

“L Merrill Smallwood, JD, Constable, being first duly sworn under oath, depose and say the following:

I am over the age of 18 and competent to sign this affidavit. ‘T have personal knowledge of the facts and statements
contained herein, and they are true and correct to the best of my, knowledge. I am not a party in this matter, and I have no
interest in the outcome of thi case. I am familiar with the process ‘serving laws governing service of process, and I have
never been convicted of a felony. _~

a ' :
On June 24, 2019 at approximately 2:16 PM, Elite Legal Services received the within SUMMONS IN A CIVIL
ACTION; CLASS ACTION COMPLAINT JURY TRIAL DEMANDED; EXHIBITS; CIVIL COVER SHEET.

On June 26, 2019 at approximately 4:11 PM, I served the above documents on AMERICA'S TEST KITCHEN, LP by.
leaving the documents with JACKIE FORD, the CFO & MANAGING AGENT ‘of AMERICA'S TEST KITCHEN,
LP. The approximate description of JACKIE FORD is:

Sex: Female - Skin: Caucasian - Hair: Brown - Age: 45 - Height: 6' » Weight: 170 Ibs .

Service was effected at AMERICA'S TEST KITCHEN, 21 DRYDOCK AVE., SUITE 210E, BOSTON, M&"02210
in SUFFOLK county.”

oor
”

STATE OF Mes —
COUNTY OF fee 4/1C:

 

Signed pe sworn to qbefore me on . ol
this_//" day-of J ZT 2047. “*
° v SURRIYA J. sIDpIQui

 

 

SG Notary Public © rusetts ~

. ith of Massacnus'

labo Adige Comfy Coraission Expires , ; Ca
SB Public - donuary22. 2021 te
Elite Legal Services . BURSOR & FISHER, P.A.-*
1685 S. Colorado Blvd. Suite S-180 _888-SEVENTH AVE.
Denver, CO 80222 NEW YORK, MN LOOL9 oz g~
303-635-6934 Requestor: REBECCA: RICHTER

¥ 646.837.7150 . -
Client Reference’ Number: . a zo =

Lawyer Reference Number: . . nT
ELS Number: 51509 ‘ , .
